Status of Claims
Claims 1-3 are pending.
This communication is in response to the communication filed 11/22/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/22/2019, which was before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “an information processing program” which encompasses a computer program per se.  For example, claim 3 recites:

Amending claim 3 to recite “a non-transitory computer-readable medium including an information processing program for causing a computer to execute: a step of generating.... ” is one way to overcome this rejection. 

Moreover, claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards an abstract idea without significantly more. 
The independent claim 1 recites: 
1.  An information processor comprising: a generation section that generates a specified character string on the basis of at least one of voice information corresponding to a content of speech detected by a voice detection section and vehicle information acquired from a vehicle.
The limitation of “generating...,” as drafted covers a mental process.  More specifically, the human mental process consists of a human hearing speech and writing a transcript corresponding to the writing a transcription corresponding to the heard speech and/or observing a sensor—such as a thermometer in a vehicle—and writing a notation corresponding to the information observed from the vehicle sensor. 

[0048] FIG. 5 is a diagram of a hardware configuration example for realizing the information processor 10 according to the embodiment. The information processor 10 can be realized by: a processor 10A such as a central processing unit (CPU) or system large scale integration (LSI); memory lOB including random access memory (RAM), read only memory (ROM), and the like; and an input/output interface 10C. The processor 10A may be arithmetic operation means such as a microcomputer or a digital signal processor (DSP). The processor 10A, the memory lOB, and the input/output interface 10C are connected to a bus lOD and can mutually exchange the information via the bus lOD. The input/output interface lOC exchanges the information with the hashtag generation section 14 and the communication network 200. In the case where the information processor 10 is realized, a program for the information processor 10 is stored in the memory lOB, and this program is executed by the processor 10A. In this way, the voice detection section 11, the situation detection section 12, the hashtag management section 13, the hashtag generation section 14, and the like of the information processor 10 are realized.
The processor is listed as a computing device and is mainly used as an application thereof.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the 
Any additional limitation in claim 1 is directed towards insignificant solution activity, and is not patent eligible.

Independent claim 3 is similar to independent claim 1 and comprises an information processing program causing a computer to execute: a step of generating a specified character string on the basis of at least one of voice information corresponding to a content of speech detected by a voice detection section and vehicle information acquired from a vehicle.  Any additional limitation in claim 3 is directed towards insignificant solution activity, and is not patent eligible.

With respect to claim 2, the claim relates to linking vehicle sensor information to the transcribed string and uploading the transcribed string.  This relates to how a human can hear and transcribe a request for vehicle information, read vehicle information from a vehicle sensor, write the read vehicle information on the transcription, and send the transcription with the read vehicle information to a third party.  The additional limitation of a vehicle sensor is used for data gathering (which is a pre-solution insignificant activity).  No additional limitations are present.  
These above-listed claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keen (US 20130332162 A1) 
	As per independent claim 1, Keen discloses an information processor (see Keen [0060], which notes the applications 324 include programs and/or modules that are configured to be executed by the one or more processors 304. For example, if the digital assistant system is implemented on a standalone user device, the applications 324 may include user applications, such as games, a calendar application, a navigation application, or an email application. If the digital assistant system 300 is implemented on a server farm, the applications 324 may include resource management applications, diagnostic applications, or scheduling applications, for example) comprising: 
[when limitations are presented in the alternative, only one of the limitations need be cited to show unpatentability] voice information corresponding to a content of speech detected by a voice detection section (see Keen [0112], which notes a voice input is received (601) from a user, so that digital assistant receives (602) a textual representation of the user's voice input, the textual representation including a plurality of words, where in some embodiments, the textual representation is generated by the speech-to-text processing module 330; see Keen [0113], which notes the digital assistant identifies (604) a keyword in the textual representation, where the keyword can be used to indicate that one or more of the following or adjacent words comprise a textual identifier/specified character string. In some embodiments, the keyword signaling a hashtag is "hashtag" or the hash symbol "#"; and see Keen [0114], which notes in some embodiments, different keywords are used to trigger different behaviors in different contexts. For example, when composing a TWITTER message, the method may recognize the keywords "at" and/or "hashtag"; and see Keen [0117], which notes responsive to a determination that the one or more adjacent words correspond to a textual identifier, the digital assistant replaces (608) the keyword and the one or more adjacent words with the textual identifier).

As per independent claim 3, Keen teaches an information processing program causing a computer to execute (see Keen [0060], which notes the applications 324 include programs and/or modules that are configured to be executed by the one or more processors 304. For example, if the digital assistant system is implemented on a standalone user device, the applications 324 may include user applications, such as games, a calendar application, a navigation application, or an email application. If the digital assistant system 300 is implemented on a server farm, the applications 324 may include resource management applications, diagnostic applications, or scheduling applications, for example): 
a step of generating a specified character string on the basis of at least one of voice information corresponding to a content of speech detected by a voice detection section and vehicle information acquired from a vehicle (see Keen [0112], which notes a voice input is received (601) from a user, so that digital assistant receives (602) a textual representation of the user's voice input, the textual representation including a plurality of words, where in some embodiments, the textual representation is generated by the speech-to-text processing module 330; see Keen [0113], which notes the digital assistant identifies (604) a keyword in the textual representation, where the keyword can be used to indicate that one or more of the following or adjacent words comprise a textual identifier/specified character string. In some embodiments, the keyword signaling a hashtag is "hashtag" or the hash symbol "#"; and see Keen [0114], which notes in some embodiments, different keywords are used to trigger different behaviors in different contexts. For example, when composing a TWITTER message, the method may recognize the keywords "at" and/or "hashtag"; and see Keen [0117], which notes responsive to a determination that the one or more adjacent words correspond to a textual identifier, the digital assistant replaces (608) the keyword and the one or more adjacent words with the textual identifier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 20130332162 A1) in view of DeSouza Sana (US 20160269334 A1).
As per claim 2, Keen teaches all of the limitations of claim 1 above. 
Keen teaches wherein the generation section generates the specified character string corresponding to the content of the speech on the basis of the voice information (see Keen [0112], which notes a voice input is received (601) from a user, so that digital assistant receives (602) a textual representation of the user's voice input, the textual representation including a plurality of words, where in some embodiments, the textual representation is generated by the speech-to-text processing module 330; see Keen [0113], which notes the digital assistant identifies (604) a keyword in the textual representation, where the keyword can be used to indicate that one or more of the following or adjacent words comprise a textual identifier/specified character string. In some embodiments, the keyword signaling a hashtag is "hashtag" or the hash symbol "#"; and see Keen [0114], which notes in some embodiments, different keywords are used to trigger different behaviors in different contexts. For example, when composing a TWITTER message, the method may recognize the keywords "at" and/or "hashtag"; and see Keen [0117], which notes responsive to a determination that the one or more adjacent words correspond to a textual identifier, the digital assistant replaces (608) the keyword and the one or more adjacent words with the textual identifier) links data detected by a sensor (see Keen [0047], which notes the digital assistant client module 264 utilizes various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user input; see Keen [0048], which notes the context information that can accompany the user input includes sensor information, e.g., lighting, ambient noise, ambient temperature, images or videos of the surrounding environment, etc. and can also include the physical state of the device, e.g., device orientation, device location, device temperature, power level, speed, acceleration, motion patterns, cellular signal strength, etc.) with the generated specified character string (see Keen [0066] which notes, in addition to the sequence of words or tokens obtained from the speech-to-text processing module 330, the natural language processor 332 also receives context information associated with the user request. The natural language processor 332 optionally uses the context information to supplement/link to the information contained in the token sequence received from the speech-to-text processing module 330; and see Keen [0078], which notes once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent. In some embodiments, the natural language processor 332 populates some parameters of the structured query with received context information where, for example, if the user requested a sushi restaurant "near me," the natural language processor 332 may populate a {location} parameter in the structured query with GPS coordinates from the user device 104), and uploads the specified character string (see Keen [0082], which notes once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent. Accordingly, the task flow processor 336 executes the steps and instructions in the task flow model according to the specific parameters contained in the structured query; and see Keen [0083], which notes the task flow processor 336 can employ the assistance of a service processing module 338 to complete a task requested in the user input or to provide an informational answer requested in the user input where, for example, the service processor 338 can act on behalf of the task flow processor 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.)).
Keen fails to specifically teach links data detected by a sensor provided in the vehicle with the generated specified character string.
 (see DeSouza Sana [0022], which notes a computing device, as used herein, refers to a device comprising at least a memory and a processor that includes a desktop computer, a laptop computer, a tablet computer, a smart phone, a vehicle mount computer, or a wearable computer, and which notes a user action, such as a user selection, refers to an interaction between a user and a user experience of an application or a user experience provided by a service that includes one of touch input, gesture input, voice command/voice detection section input, eye tracking, gyroscopic/accelerometer-sensor input, pen input, mouse input, and keyboards input; and see DeSouza Sana [0025], which notes as illustrated in the diagram 100, the tag module 110 may be an integral part of the communication service 104. A client may be a thin client (e.g., a web browser) or a thick client (e.g., a locally installed client application), enabling a participant of a conversation, such as a sender 114 or one or more recipients 116 to access the communication service 104 over one or more networks such as network 120 via execution of the thin or thick client through an associated computing device. The associated computing device may include a desktop computer 122, a laptop computer 124, a tablet computer 126, a vehicle mount computer, a smart phone 128, or a wearable computing device, among other similar devices; and see DeSouza Sana [0037], which notes with reference to FIG. 2 an example of an automatic completion to associate a communication with one or more existing tags. A communication service may include a communication module configured to facilitate exchange of communications, and a tag module configured to associate the communications with tags such that the tags are persisted with the communications as the communications are exchanged. The tags may include a hashtag and/or a label, for example. A user experience associated with the communication service may be configured to enable the users to interact with the communication service. The user may use touch input, gesture input, voice command, eye tracking, gyroscopic input, pen input, mouse input, and/or keyboard input to interact with the user experience).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the sensor-based information reporting of the systems and methods as taught by Keen with the persistence of tags in a conversation across mailboxes as taught by DeSouza Sana in order to promote user efficiencies and collaboration among users in user groups (see DeSouza Sana [0035], which notes conversations between groups of users, such as the sender 114 and recipients 116 illustrated in FIG. 1, are common, where communications may be exchanged repeatedly over a period of time. Provision of tag functionality in communication environments may enable a user to associate each communication of a conversation with one or more tags, where the associated tags may be persisted as a property of the communication across participants of the conversation, as described herein. As such, provision of tags in communication environments may improve user efficiency as the users may be able to quickly organize, search for, and/or share communications employing the associated tags. Various other features, such as automatic classification, suggestion, and/or completion of the tags, among others, may further improve user efficiency. Additionally, user interaction performance may be improved by enabling persistent presentation of tags in a conversation across mailboxes promoting collaboration among groups of users. Furthermore, analysis of the tags may inform trends associated with a user, a group of users, and/or an organization to unlock discovery scenarios).
The combination of Keen and DeSouza Sana includes predictable results, such as tags 130 may be promulgated across the productivity suite such that the tags may be consistent among the services/applications of the productivity suite, enabling users to easily find content across the services/applications for a given tag, where in some scenarios, a use of the one or more tags may be analyzed to determine trends associated with the user, a group of users, and/or an organization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R HENNINGS whose telephone number is (571) 272-9676. The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/MARK HENNINGS/
Examiner, Art Unit 2659

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659